DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 11/16/21.    
Claim(s) 1-20 was/were amended.    
Claim(s) 1-20 is/are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahmel, U.S. Pub No. 2019/0139543 A1 in view of Grasso, U.S. Pub. No. 2002/0116291 A, and further in view of Jamdar, U.S. Pat. No. 9,560,152 B1.
As to claim 1, Rahmel teaches a computer-implemented method comprising: 
in response to identifying the user as the participant of the meeting, determining one or more digital documents (Rahmel, page 1, paragraph 7-8; page 4, paragraph 43; i.e., [0007] text data based on the received audio data from each participant device of the plurality of participant devices, the text data being a transcription of audio captured during the online meeting and text data including a time stamp of when the audio corresponding to the text data was captured; [0043]  Each indication may include a time stamp for when the predefined action occurred on a particular participant device of the plurality of participant devices and an identifier for the participant device of the plurality of participant devices on which the predefine action occurred (equivalent to digital document; Detail Description, paragraph 89) and identifier for the participant device); and 
generating a digital transcript of the meeting utilizing a digital transcription model that converts words spoken in the meeting from audio data to text based on words or word patterns from the one or more digital documents corresponding to the meeting subject (Rahmel, page 4, paragraph 40; page 5, paragraph 46-47 & 50; i.e., [0046] the speech processing module 110 may convert all of the audio data of the meeting into text data, and may store the text data of the meeting in the speech-to-text database 110a for later access and further processing; [0040] the report and/or summary may include one or more of the text data of the segment generated by the participant, the extracted keywords and/or phrases of the segment generated by the participant);
receiving audio data comprising words spoken in the meeting (Rahmel, page 4, paragraph 40; page 5, paragraph 46-47 & 50; i.e., [0046] the speech processing module 110 may convert all of the audio data of the meeting into text data, and may store the text data of the meeting in the speech-to-text database 110a for later access and further processing; [0040] the report and/or summary may include one or more of the text data of the segment generated by the participant, the extracted keywords and/or phrases of the segment generated by the participant).  
But Rahmel failed to teach the claim limitation wherein determining a meeting subject based on event details of a meeting having a user as a participant; determining one or more digital documents associated with the meeting subject stored or accessed by the user via a user account of a content management system.
However, Grasso teaches the limitation wherein determining one or more digital documents associated with the meeting subject stored or accessed by the user via a user account of a content management system (Grasso, page 5, paragraph 43; i.e., [0043] The first list is extracted from the set of all documents associated with a user. This list is called the user's historical linguistic user profile. For the second list, terms from documents more recently associated with the user are weighted more heavily than terms from documents whose association is further in the past).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Rahmel to substitute extracted terms from documents from Grasso for on the fly information from Rahmel to improve problem 
However, Jamdar teaches the limitation wherein determining a meeting subject based on event details of a meeting having a user as a participant (Jamdar, col 2, lines 55 – col 3, lines 24; i.e., The method for generating a summary provides for one or more processors to gather data regarding topics of interest for each member of a group of users that are communicating online. Stored topics of interest determined from previous online communication sessions in which each respective member of the group indicated an interest; each topic determined from the current online communication session. A personalized summary of the current online communication session is generated for each of the members of the group, based on the respective member's topics of interest that are determined 20 from the current online communication and from previous online communication sessions in which respective members of the group have participated).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Rahmel to substitute summary information relevant to each episode topic from Jamdar for text data from Rahmel to personalized for each member of the group of users, wherein the summary that is personalized includes listing the pictorial representation and the summary information (Jamdar, col 1, lines 50-60).
As to claim 2, Rahmel-Grasso-Jamdar teaches the computer-implemented method as recited in claim 1, wherein: 
generate the digital transcript of the meeting by comparing candidate words for a portion of audio data corresponding to a word spoken in the audio data to the digital lexicon associated with the meeting to select a text word to represent the portion of audio data in the digital transcript (Rahmel, page 5, paragraph 53; page 6, paragraph 58; page 9, paragraph 84-86; i.e., [0058] participants may receive transcriptions of audio data and the corresponding audio data. Participants may listen to the corresponding audio data and compare the corresponding audio data to the transcriptions of audio data; generate the summary based on audio and text associated with the meeting by comparing the corresponding audio data and the transcriptions of audio data; [0085] least one of keyword and phrase to a time of occurrence of the extracted at least one of keyword and phrase; [0086] The summary may include a plurality of generated participant segments including the first identifier of the first participant device. Additionally, the summary may include one or more machine learned segments).  
But Rahmel-Jamdar failed to teach the claim limitation wherein analyzing the one or more digital documents stored or accessed by the user, to generate a digital lexicon associated with the meeting subject, the digital lexicon comprising a list of the words or word patterns within the one or more digital documents corresponding to the meeting subject.
However, Grasso teaches the limitation wherein analyzing the one or more digital documents stored or accessed by the user (Grasso, page 5, paragraph 43; i.e., [0043] The first list is extracted from the set of all documents associated with a user. This list is called the user's historical linguistic user profile. For the second list, terms from documents more recently associated with the user are weighted more heavily than terms from documents whose association is further in the past), to generate a digital lexicon associated with the meeting subject, the digital lexicon comprising a list of the words or word patterns within the one or more digital documents corresponding to the meeting subject (Grasso, page 2, paragraph 14; page 4, paragraph 39; i.e., [0014] In a first method, the recommender system characterizes the content of the recorded item using linguistic tools, generates a historical linguistic user profile for each user comprising a list of terms extracted from user recorded items and frequency of occurrence of such extracted terms, and generates a current linguistic user profile for each user comprising a list of terms extracted from user recorded items with terms being weighted by a damping coefficient; [0039] Using this information, it is possible to determine whether a word is occurring with above average frequency in a specific text compared with how frequently it appears on average, thereby enabling only keywords of above average frequency (which are then presumably more closely related to the subject domain of the text) to be used in the similarity measure).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Rahmel to substitute extracted terms from documents from Grasso for on the fly information from Rahmel to improve problem of sharing relevant information within a workgroup with no cost (Grasso, page 1, paragraph 11).
As to claim 3, Rahmel-Grasso-Jamdar teaches the computer-implemented method as recited in claim 1.  But Rahmel failed to teach the claim limitation wherein and corresponding to the meeting subject comprises identifying the one or more digital documents before the meeting.
However, Grasso teaches the limitation wherein determining the one or more digital documents stored or accessed by the user and corresponding to the meeting subject comprises identifying the one or more digital documents before the meeting (Grasso, page 5, paragraph 43; i.e., [0043] The first list is extracted from the set of all documents associated with a user. This list is called the user's historical linguistic user profile. For the second list, terms from documents more recently associated with the user are weighted more heavily than terms from documents whose association is further in the past).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Rahmel to substitute extracted terms from documents from Grasso for on the fly information from Rahmel to improve problem of sharing relevant information within a workgroup with no cost (Grasso, page 1, paragraph 11).
As to claim 4, Rahmel-Grasso-Jamdar teaches the computer-implemented method as recited in claim 1, wherein: 
generating the digital transcript of the meeting utilizing a digital transcription neural network that receives the audio data as a first input and the one or more digital documents corresponding to the meeting subject as a second input (Rahmel, page 5, paragraph 51; page 9, paragraph 84-86; i.e., using the machine learning module (equivalent to train digital transcription neural network) to generate the summary with the specific keyword and phrase based on the detected pattern of the particular speaker (equivalent to copy of words spoken)); and 
inputs to the trained digital transcription neural network comprise the audio data (Rahmel, page 9, paragraph 84-86; i.e., audio and text data).
As to claim 5, Rahmel-Grasso-Jamdar teaches the computer-implemented method as recited in claim 1, further comprising identifying the user as the participant of the meeting based on: 
identifying a digital event item associated with the event details of the meeting (Rahmel, page 8, paragraph 80; i.e., note for the meeting); and 
parsing the digital event item to identify the user as the participant of the meeting (Rahmel, page 9, paragraph 89; i.e., identifier to identify the participant).  
As to claim 6, Rahmel-Grasso-Jamdar teaches the computer-implemented method as recited in claim 1, further comprising generating the digital transcript of the meeting utilizing the digital transcription model based on the audio data being untranscribed before generating the digital transcript of the meeting (Rahmel, page 5, paragraph 51; page 9, paragraph 84-86; i.e., using the machine learning module (equivalent to train digital transcription neural network) to generate the summary with the specific keyword and phrase based on the detected pattern of the particular speaker (equivalent to copy of words spoken)).  
As to claim 7, Rahmel-Grasso-Jamdar teaches the computer-implemented method as recited in claim 1, wherein the one or more digital document corresponding to the meeting subject comprises a meeting agenda identifying meeting participants, a meeting location, an upcoming meeting time, and the meeting subject (Rahmel, page 8, paragraph 80-82; i.e., virtual meeting (equivalent to meeting location), time stamp (equivalent to meeting time) text data).  
As to claim 8, Rahmel-Grasso-Jamdar teaches the computer-implemented method as recited in claim 1, further comprising: 
accessing additional digital documents by one or more additional users that are participants of the meeting (Rahmel, page 4, paragraph 43; i.e., time stamp for second participant (equivalent to additional user)); 
determining one or more additional digital documents of the additional digital documents that correspond to the meeting subject (Rahmel, page 1, paragraph 8; page 4, paragraph 43; i.e., text data (equivalent to digital document; Detail Description, paragraph 89) and identifier for the participant device); and 
wherein utilizing the digital transcription model to generate the digital transcript of the meeting (Rahmel, page 4, paragraph 40; i.e., generate summary (equivalent to digital transcript) based on audio and text data correspond to each participant) is further comprises utilizing the digital transcription model to convert one or more of the words spoken in the meeting from the audio data to the text based on additional words and word phrases from the additional digital documents that correspond to the meeting subject (Rahmel, page 4, paragraph 40; page 5, paragraph 46-47 & 50; i.e., [0046] the speech processing module 110 may convert all of the audio data of the meeting into text data, and may store the text data of the meeting in the speech-to-text database 110a for later access and further processing; [0040] the report and/or summary may include one or more of the text data of the segment generated by the participant, the extracted keywords and/or phrases of the segment generated by the participant
As to claim 9, Rahmel-Grasso-Jamdar teaches the computer-implemented method as recited in claim 8, further comprising: 
determining user features by the user utilizing a digital transcription neural network (Rahmel, page 7, paragraph 68; i.e., predetermined gesture for particular user); and 
wherein utilizing the digital transcription model to generate the digital transcript of the meeting is based further comprises utilizing the digital transcription neural network to convert words spoken in the meeting from the audio data to text based on the user features by the user (Rahmel, page 4, paragraph 40; page 5, paragraph 46-47 & 50; i.e., [0046] the speech processing module 110 may convert all of the audio data of the meeting into text data, and may store the text data of the meeting in the speech-to-text database 110a for later access and further processing; [0040] the report and/or summary may include one or more of the text data of the segment generated by the participant, the extracted keywords and/or phrases of the segment generated by the participant).  
As to claim 13, Rahmel-Grasso-Jamdar teaches the non-transitory computer-readable storage medium as recited in claim 12, wherein the instructions cause the computer system to analyze the one or more digital documents to generate the digital lexicon associated with the meeting by: 
parsing the one or more digital documents corresponding to the meeting to identify the words or word patterns utilized within the one or more digital documents (Rahmel, page 4, paragraph 35; i.e., word and phrases for particular user); 
generating a frequency usage distribution of the words or word patterns utilized within the one or more digital documents corresponding to the meeting (Rahmel, page 7, paragraph 68; i.e., percentage of certain word or phrases (equivalent to frequency usage)); 
weighting, prior to generating the digital transcript of the meeting, the words and phrases utilized within the one or more digital documents based on the meeting subject (Rahmel, page 4, paragraph 36; i.e., ranking for particular word or phrase); and 
generating the digital lexicon associated with the meeting based on the frequency usage distribution and the meeting subject weights of the words or word patterns utilized within the one or more digital documents corresponding to the meeting (Rahmel, page 4, paragraph 38-39; i.e., keyword or phrase to emphasize certain key term).
As to claim 14, Rahmel-Grasso-Jamdar teaches the non-transitory computer-readable storage medium as recited in claim 12, further comprising instructions that cause the computer system to: 
analyze the one or more digital documents corresponding to the meeting to generate an additional digital lexicon (Rahmel, page 4, paragraph 43; i.e., time stamp for second participant (equivalent to additional user)) comprising an additional list of words that differs from the list of words within the digital lexicon associated with the meeting (Rahmel, page 5, paragraph 48 & 50-51; page 6, paragraph 54; i.e., to identify the pattern of speech, tone, keyword and phrase of text data); 
digital lexicon associated with the meeting corresponds to a first meeting subject (Rahmel, page 4, paragraph 43; i.e., time stamp for second participant (equivalent to additional user)); 
determine that the additional digital lexicon associated with the user corresponds to a second meeting subject (Rahmel, page 4, paragraph 36; i.e., extra phrase); and 
based on determining that the meeting subject corresponds to the first meeting subject, utilize the digital lexicon associated with the meeting to generate the digital transcript of the meeting (Rahmel, page 4, paragraph 40; i.e., generate summary (equivalent to digital transcript) based on audio and text data correspond to each participant).  
As to claim 15, Rahmel-Grasso-Jamdar teaches the non-transitory computer-readable storage medium as recited in claim 12, wherein the instructions cause the computer system to utilize the digital transcription model to generate the digital transcript of the meeting by: 
identifying a portion of the audio data of the meeting that comprises a spoken word of the words spoken in the audio data of the meeting (Rahmel, page 5, paragraph 53; page 6, paragraph 54; i.e., audio of the meeting); 
detecting a plurality of potential transcribed words that correspond to the spoken word (Rahmel, page 7, paragraph 68; i.e., percentage of certain word or phrases (comparing with the threshold)); 
determining a prediction probability for each of the plurality of potential transcribed words utilizing the digital lexicon associated with the meeting (Rahmel, page 4, paragraph 36; i.e., ranking of certain word or phrases (comparing with the threshold)); and 
selecting a potential transcribed word having a most favorable prediction probability to represent the spoken word in the digital transcript (Rahmel, page 4, paragraph 39; page 5, paragraph 53; i.e., ranking of certain word or phrases that most likely to repeat).
As to claim 17, Rahmel-Grasso-Jamdar teaches the system as recited in claim 16, further comprising instructions that cause the system to: 
identifying the words or words patterns within the digital lexicon associated with the meeting (Rahmel, page 5, paragraph 48 & 51; i.e., to identify the pattern of speech, tone, keyword and phrase of text data); and 
transcribing one or more words spoken in the audio data by matching encoded features of the one or more words spoken in the audio data of the meeting to encoded features of the one or more words from the words or word patterns within the digital lexicon associated with the meeting (Rahmel, page 5, paragraph 53; page 6, paragraph 58; page 9, paragraph 84-86; i.e., generate the summary based on audio and text associated with the meeting by comparing (equivalent to matching words) the corresponding audio data and the transcriptions of audio data). 
As to claim 18, Rahmel-Grasso-Jamdar teaches the system as recited in claim 16, further comprising instructions that cause the system to utilize the audio data of the meeting and event details from the one or more digital documents corresponding to the meeting as inputs into the trained digital transcription neural network wherein the events details comprise a meeting agenda identifying meeting participants and a Rahmel, page 5, paragraph 48 & 51; page 8, paragraph 80-82; i.e., using the pattern keyword/phrase for a virtual meeting (equivalent to meeting location), time stamp (equivalent to meeting time) text data).
As to claim 19, Rahmel-Grasso-Jamdar teaches the system as recited in claim 16, further comprising instructions that cause the system to train the digital transcription neural network by: 
providing the synthetic audio data to the digital transcription neural network to learn encoded features of the synthetic audio data (Rahmel, page 6, paragraph 56; i.e., audio data for the meeting); and 
training the digital transcription neural network utilizing the plurality of digital training documents as a ground-truth to the synthetic audio data (Rahmel, page 3, paragraph 29; i.e., learning module to recognize specific pattern).  
As to claim 20, Rahmel teaches the system as recited in claim 16, further comprising instructions that cause the system to: 
receive, from the client device associated with the user, a request for the digital transcript (Rahmel, page 4, paragraph 43; i.e., receive generated notes (equivalent to transcript)); 
wherein providing the digital transcript of the meeting to the client device associated with the user comprises providing the redacted digital transcript (Rahmel, page 6, paragraph 58; i.e., user edit the transcript).

Claim(s) 12 & 16 are directed to a non-transitory computer readable medium and system claims and they do not teach or further define over the limitations recited in .


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahmel, U.S. Pub No. 2019/0139543 A1 in view of Grasso, U.S. Pub. No. 2020/0211537 A1, and Jamdar, U.S. Pat. No. 9,560,152 B1, and further in view of Shaw, U.S. Pub. No. 2009/0177511 A1.
As to claim 10, Rahmel-Grasso-Jamdar teaches the computer-implemented method as recited in claim 9.  But Rahmel-Grasso-Jamdar failed to teach the claim limitation wherein determining the meeting subject based on the user features corresponding to a job position held by the user.
However, Shaw teaches the limitation wherein determining the meeting subject based on the user features corresponding to a job position held by the user (Shaw, page 4, paragraph 51; i.e., [0051] These various levels of management may choose to use the informational reports as a tool to alter recruitment criteria and or recruiting tactics or techniques. The system may be used to provide different levels of system access to different users). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahmel-Grasso-Jamdar in view of Shaw so that the system would be able to provide the access for different user levels.  One would be motivated to do so to specify that requirements are to be met without providing .


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahmel, U.S. Pub No. 2019/0139543 A1 in view of Grasso, U.S. Pub. No. 2002/0116291 A, and Jamdar, U.S. Pat. No. 9,560,152 B1, and further in view of Qi, U.S. Pub. No. 2014/0359559 A1.
As to claim 11, Rahmel-Grasso-Jamdar teaches the computer-implemented method as recited in claim 1, further comprising: 
determining additional digital documents corresponding to the meeting (Rahmel, page 4, paragraph 43; i.e., time stamp for second participant (equivalent to additional user)); and 
wherein utilizing the digital transcription model to generate the digital transcript of the meeting further comprises utilizing the digital transcription model to convert words spoken in the meeting from the audio data to the text based on words or word patterns from the additional digital documents (Rahmel, page 5, paragraph 48 & 51; i.e., identify the pattern of speech, tone, keyword and phrase of text data) based on the additional digital documents corresponding to the meeting (Rahmel, page 4, paragraph 43; i.e., learning module for second participant).
But Rahmel-Grasso-Jamdar failed to teach the claim limitation wherein a collaboration graph; the additional digital documents corresponding to the collaboration graph.
Qi, page 4, paragraph 41; page 2, paragraph 13; page 3, paragraph 31; i.e., diagram-to-graph conversation rules based on the collaborating of colleagues and applying a graph lexicon database and syntax rules (equivalent to collaboration graph and additional digital documents)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahmel-Grasso-Jamdar in view of Qi so that the system would be able to constructing functional graph.  One would be motivated to do so to reduce the cost and time (see Qi, page 1, paragraph 3).

Response to Arguments
Applicant's arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Listing of Relevant Arts
Rampton, U.S. Patent/Pub. No. US 20200228358 A1 discloses identify topic of interest to the participant.
Frazier, U.S. Patent/Pub. No. US 20100246784 A1 identifying at least one term or phrase from communication session.
Mody, U.S. Patent/Pub. No. US 20200273453 A1 discloses generating a summary of communication session.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUONG NGUYEN/Primary Examiner, Art Unit 2449